As the People concede, defendant’s conviction for manslaughter was incorrectly treated as a class B armed felony, instead of a class B violent felony carrying, at the time of sentence, a maximum term of 25 years and a minimum period of one-third the maximum term, i.e., 81/a to 25 years. Defendant does not seek to withdraw his plea. Defendant may not be resentenced to a maximum term greater than the 20 years previously imposed pursuant to his plea agreement (Stewart v Scully, 925 F2d 58 [2d Cir 1991]). On the other hand, there is no reason to reduce the 10-to-20-year sentence for criminal use of a firearm in the first degree. Concur—Milonas, J. P., Rosenberger, Ross and Tom, JJ.